COBB, Judge.
As to Count I of appellants’ first amended complaint, we affirm the trial court’s dismissal with prejudice. As to Count II, it appears that appellants have a potential cause of action for replevin but not for civil theft. Therefore, we reverse and remand to the trial court to allow appellants a reasonable time in which to amend their complaint to state a cause of action for replevin if they wish to seek that relief.
AFFIRMED in part, REVERSED in part, and remanded with directions.
PETERSON and DIAMANTIS, JJ., concur.